Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rondot et al. US 2017/0194885 in view of Tani US 2005/0076867 and further in view of Callaway US 5,663,624.
Regarding claim 1, Rondot teach a method for controlling a polyphase actuator (2/10), the method comprising: 
supplying each phase (See Fig. 3) with a periodically varying voltage (Para. 0076…A voltage regulator (28) delivers the necessary power supply) having a periodic sequence of steps (See Fig. 8, 36a, 36b, 36c are identified as steps) that have a constant duration and an amplitude (See Amp. at IA-IC) where n corresponds to a rank of the phase (Para. 0020…The invention thus applies to any polyphase motor having N phases.) and to a rank of a step determining a target position (Para. 0035) of a movable member (the rotor is referred to as a movable) of the actuator (10), in order to define a sinusoidal voltage envelope; (See representation of sinusoidal voltage envelope Fig. 8)
Rondot do not but Tani teach the actuator further comprising a stator (20) equipped with electrical coils (22) and a sensor (160/162) detecting a mechanical position of the movable member with respect to the stator (Para. Para. 0023)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitations to the device of Rondot as per Tani. The motivation being that the conventional valve controller driven by the electric motor needs the rotation number sensor and the rotational position sensor independently. Thus, the size of the valve controller becomes large and the production cost increases.
Rondot and Tani do not but Callaway teach a microcontroller (10) determining, at times T.sub.capteur, the mechanical position of the mechanical member (Col. 4, Ln 39-42); 
the microcontroller calculating, at each of the times a difference between the mechanical position and a target position corresponding to the step, and the microcontroller calculating a coefficient k as a function of the difference (Col. 3, Ln 44-53); and 
the microcontroller weighting the amplitude of a power supply applied to the phases by a coefficient k in order to supply the phases with weighted amplitude voltages. (Col. 2, Ln 45-50)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitations to the device of Rondot as per Callaway. The motivation is to provide a method and apparatus which is especially suitable for controlling the velocity and acceleration of a time varying load.
Claims 2-7 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rondot et al. US 2017/0194885 in view of Tani US 2005/0076867 and further in view of VU US 2013/0043822.
Regarding claim 2, Rondot do not but VU teach the method for controlling a polyphase actuator according to claim 1, comprising at least one acquisition time T.sub.capteur of the mechanical position of the mechanical member for a step P.sub.i. (See Fig. 41 to 4-3) Note: Each of FIGS. 4-1, 4-2 and 4-3 is a graph showing stepper motor velocity, plotted as a function of time.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitations to the device of Rondot as per VU. The motivation is to provide such an apparatus, system, and method wherein and whereby load angle values, based upon position error determinations, are utilized to indicate the occurrence of missteps.
Regarding claim 3, VU teach the method for controlling a polyphase actuator according to claim 1, comprising at least four acquisition times T.sub.capteur of the mechanical position of the mechanical member for a step P.sub.i. (Para. 0059, see Fig. 4-3)
Regarding claim 4, VU teach the method for controlling a polyphase actuator according to claim 1, wherein the coefficient k is proportional to the difference between the mechanical position and the target position PC.sub.i corresponding to the step P.sub.i. (Para. 0053)
Regarding claim 5, VU teach the method for controlling a polyphase actuator according to claim 1, wherein the movable member is a rotor. (Para. 0037)
Regarding claim 6, VU teach the method for controlling a polyphase actuator according to claim 1, wherein the movable member is moved by a movement conversion member. (Para. 0043)
Regarding claim 7, VU the method for controlling a polyphase actuator according to claim 5, wherein the rotor is movable through a plurality of turns. (Para. 0062)
Regarding claim 9, VU teach the method for controlling a polyphase actuator according to claim 1, wherein locking of the movable member or of a rotor is determined by the coefficient k reaching a threshold value k.sub.seuil. (Para. 0057)
Regarding claim 10, VU teach the method for controlling a polyphase actuator according to claim 1, comprising a calibration step involving controlling movement of the movable member as far as a mechanical stop, and detecting locking by the coefficient k reaching a threshold value k.sub.seuil, and recording, in a memory, the step P.sub.i corresponding to this threshold value being reached as a reference P.sub.0 of the movable member. (Para. 0057)
Regarding claim 11, VU teach the method for controlling a polyphase actuator according to claim 1, comprising a step of holding the movable member in an inoperative position, involving periodically measuring the coefficient k, and controlling the amplitude of the supply voltage of the phases if the coefficient k exceeds a threshold value. (Para. 0004)
Regarding claim 12, Vu teach the method for controlling a polyphase actuator according to claim 1, comprising modifying an electrical phase control to move the measured position of the movable member closer to a desired mechanical position. (Para. 0058)

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rondot et al. US 2017/0194885 in view of Tani US 2005/0076867 and further in view of VU US 2013/0043822 and further in view of Gandel et al US 2005/0218727.

Regarding claim 8, VU teach the method for controlling a polyphase actuator according to claim 7, but do not teach wherein the rotor is movable through the plurality of turns in a helical movement and the rank of the turn, relative to an initial position, is determined by a norm of a signal delivered by a two-dimensional magnetic sensor.
However, Gandel teach wherein the rotor is movable through the plurality of turns in a helical movement and the rank of the turn, relative to an initial position, is determined by a norm of a signal delivered by a two-dimensional magnetic sensor. (Para. 0060)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitations to the device of VU as per Gandel, the motivation being that it is capable of producing enough torque to achieve the result sought
Regarding claim 13, Gandel teach the method for controlling a polyphase actuator according to claim 8, wherein the rank of the turn is compared with a previously recorded value. (Para. 0011)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846       

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846